ILND 450 (Rev.Case:   1:17-cv-02626
              04/29/2016) Judgment in a Civil Document
                                              Action     #: 126 Filed: 06/22/20 Page 1 of 1 PageID #:2186

                                   IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE
                                      NORTHERN DISTRICT OF ILLINOIS

Gabriela Ramirez, et al
Plaintiff(s),
                                                                 Case No. 17 C 2626
v.                                                               Judge Jorge L. Alonso

Midland Funding, LLC et al
Defendant(s).

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $

                          which        includes       pre–judgment interest.
                                       does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


         ✔       in favor of defendant(s) Midland Funding, LLC, Midland Credit Management, Encore
                 and against plaintiff(s) Gabriela Ramirez, Fidela Avina, Ruel Nieto, Katherine Ranos, Evalina Gonzalez

        Defendant(s) shall recover costs from plaintiff(s).


                 other:




This action was (check one):

     tried by a jury with Judge                                     presiding, and the jury has rendered a verdict.
     tried by Judge                                      without a jury and the above decision was reached.
 ✔   decided by Judge Jorge L. Alonso                      on a motion for summary judgment.



Date: 6/22/2020                                     Thomas G. Bruton, Clerk of Court

                                                    L. Fairley                   , Deputy Clerk
